UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53703 Commission File Number FRESH TRAFFIC GROUP INC. (Exact name of registrant as specified in its charter) Nevada 98-0531819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 Portage Avenue Suite 1680, Winnipeg MB, Canada R3B 3K6 (Address of principal executive offices) (Zip Code) (204) 942-4200 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of common stock held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold being $0.65 on the last trading day of the second quarter, was approximately $16,965,000 as of February 28, 2010 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and more than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 35,600,000 common shares outstanding as of December 10, 2010 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. none FRESH TRAFFIC GROUP INC. TABLE OF CONTENTS Page PART I Item 1 Business 2 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 (Removed and Reserved) 6 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data 7 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 9 Item 8 Financial Statements and Supplementary Data 9 F-1 to F-15 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A(T) Controls and Procedures 10 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 13 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Principal Accounting Fees and Services 18 PART IV Item 15 Exhibits, Financial Statement Schedules 19 SIGNATURES 20 1 PART I ITEM 1. BUSINESS The statements contained in this Annual Report on Form 10-K for the fiscal year ended August 31, 2010, that are not purely historical statements are forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934, including statements regarding the Company's expectations, beliefs, hopes, intentions or strategies regarding the future.These forward-looking statements involve risks and uncertainties.Our actual results may differ from those indicated in the forward-looking statements.Please see "Forward-Looking Statements" under Item 7 of this Annual Report and the factors and risks discussed in other reports filed from time to time with the Securities and Exchange Commission. General Development of Business Fresh Traffic Group Inc. (formerly Estate Coffee Holdings Corp. (formerly Slap, Inc.))(the “Company”, “Fresh”, “we”, “our”, or “us”) was incorporated on March 19, 2007, in the State of Nevada as an oil and gas exploration company.The Company drilled an initial well on its oil and gas leases which was deemed a dry hole.The Company has divested these oil and gas operations as no revenue was expected to be generated from those operations in the immediate future. On November 2, 2009, the Company filed with the State of Nevada a forward split of its authorized and issued shares of common stock on the basis of nine shares for each one share authorized and issued. The record date for the distribution to stockholders was November 2, 2009 and the effective date for the distribution to stockholders was November 9, 2009. Upon completion of the forward split the authorized shares were increased to 675,000,000 common shares. On January 10, 2010, the Company entered into a formal agreement (the “Agreement”) with the 100% owners of Estate Coffee Holdings Ltd. (“ECH”), a private company incorporated pursuant to the laws of the State of Maryland whereby the Company agreed to acquire all of the issued and outstanding shares of ECH in exchange for the issuance of 900,000 restricted shares of the Company to Sean Tan, ECH’s primary creditor, in settlement of a promissory note between ECH and Mr. Tan. ECH had previously acquired 20% of the shares of DTS8 Holdings Co. Ltd. (“DTS8”), a Hong Kong company which owns aWholly Owned Foreign Entity in the Republic of China from which it conducts its operations, from Mr. Tan in exchange for a promissory note in the amount of $60,000 plus interest at the rate of 6% per annum. DTS8 is a coffee roasting operation located in Mainland China.Pursuant to the Agreement ECH became a wholly owned subsidiary of the Company.The shares were issued to Mr. Tan on January 21, 2010, the closing date of the transaction. On February 8, 2010 the Company changed its name from SLAP, Inc. to Estate Coffee Holdings Corp. to reflect the initiative to operate in the coffee business. It is under ECH, a wholly owned subsidiary of the Company, that we will undertake the majority of the business activities in the coffee industry. During June, 2010, upon receipt of final documentation with respect to the transaction noted above, the Company discovered that DTS8 had not perfected the transaction with the regulatory authorities in Hong Kong, and further, that the ownership structure of the assets acquired by DTS8 included a second company incorporated in China, the records for which were not able to be obtained by the Company for review.As a result, the Company, ECH, Sean Tan and DTS8 agreed to cancel the transaction effective May 31, 2010 and all shares issued in respect of the transaction werecanceled and returned to treasury.ECH remains a wholly owned subsidiary of the Company and continues to operate in the coffee business. The Company currently has minimal operations in the coffee industry consisting primarily of internet sales of coffee direct to the consumer. On January 29, 2010, the Company negotiated and entered into a global distribution agreement with Coffee Solutions Ltd. (“CSL”) whereby the Company was granted the rights to market and distribute CSL roasted Jamaica Blue Mountain Coffee.The distribution agreement is temporarily on hold while ECH completes the acquisition of the trademark and license agreement from the Coffee Industry Board.The Company may assign this agreement to its wholly-owned subsidiary, ECH in the future. 2 On October 20, 2010, the Company, Fresh Traffic Group Corp., a private Manitoba company (“Fresh”), andJeremy Booth, Kim Lewis and Dmytro Hrytsenko (collectively the “Fresh Shareholders”) entered into a Share Exchange Agreement (the “Agreement”).The Agreement provided for: (a) for the purchase by the Company of all of the issued and outstanding shares of Fresh owned by the Fresh Shareholders in exchange for the issuance of 8,000,000 shares of the common stock of the Company and (b) the settlement of a total of $71,973 of debt on the balance sheet of Fresh by way of the issuance of up to 2,600,000 shares of common stock of the Company.As a result of this agreement, on October 20, 2010, the Company changed its name from Estate Coffee Holdings Corp. to Fresh Traffic Group Inc., as Fresh Traffic Group Corp. has revenues and will be the primary operating subsidiary of the Company until such time as the coffee business is further developed. On October 26, 2010, the Company completed a closing (the “Closing”) of the Agreement, by the issuance of 8,000,000 shares of the common stock of the Company to the Fresh Shareholders, in exchange for all of the issued and outstanding shares of Fresh, as held by the Fresh Shareholders.Furthermore, as part of a debt settlement arrangement included as part of the Agreement, a total of 2,400,000 shares of common stock of the Company were issued to settle CDN$71,973 (US$ 70,152) of debt on the balance sheet of Fresh. Principal Products and Services and their Markets We provide the following services: · Search Engine Optimization (“SEO”) · Online Marketing · Web Design · CRM (Customer Relationship Management) optimization · Campaign Management · Analytics & Web Hosting · iPhone & iPad Apps · Video Services · Social Media Platforms · Software Development; and · E-commerce Platform Development Pricing Due to the customized nature of our core business and history of experience relative to the industry players in general, our pricing would be considered between medium to high when comparing to competitive SEO offerings.Fresh focuses on delivering results demanded by their clients’ unique needs.Consideration is given to all aspects of the customer’s goals in SEO, Search Engine Marketing (“SEM”), Pay per Click (“PPC”); as well as the online activities of their competitors.We then tailor a comprehensive program suited to the client’s requests.There is no boiler plate approach in our efforts; in fact the opposite is true.Each client has a niche offering and we specialize in generating positive results and ROI by focusing our online marketing efforts to one company per niche market segment and then understanding how to position our clients as leaders within this segment.We are very competitive for our web design and hosting services, again delivering a customized product to our clients based on their needs.Ongoing advisory services are generally included in all contracts. We normally enter into one year contracts for online branding and marketing services with our customers.The agreements specify the desired branding and target market the client wants to penetrate.Our customers pay in advance for services rendered on a monthly basis. Web design, hosting, graphic works, apps and all other services are one of a kind as per the client’s request.These services are all individually quoted on, and once terms have been agreed upon a retainer is paid and progress payments are made based on contract terms. Distribution Methods of the Products We provide services through our website and also through our three office locations in Winnipeg, Manitoba, Toronto, Ontario, and Vancouver, British Columbia, Canada. 3 Status of any Publicly Announced New Product Through the end of the fiscal year covered by this report,the Company did not announce any new product or service. Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition We operate in a highly competitive and changing environment. We principally compete with other companies which offer services in the following areas: · sales to advertisers of pay-per-click services; · aggregation or optimization of online advertising for distribution through search engines, product shopping engines, directories, Web sites or other outlets; · provision of local and vertical Web sites containing information and user feedback designed to attract users and help consumers make better, more informed local decisions, while providing targeted advertising inventory for advertisers; · local search sales and marketing services; · services and outsourcing of technologies that allow customers to manage their campaigns across multiple networks and track the success of these campaigns; Some of our competitors, as well as potential entrants into our market, may be better positioned to succeed in this market. They may have: · longer operating histories; · more management experience; · an employee base with more extensive experience; · better geographic coverage; · larger customer bases; · greater brand recognition; and · significantly greater financial, marketing and other resources Currently, and in the future, as the use of the Internet and other online services increases, there will likely be larger, more well-established and well-financed entities that acquire companies and/or invest in or form joint ventures in categories or countries of interest to us, all of which could adversely impact our business. Any of these trends could increase competition and reduce the demand for any of our services. The online local paid-search market is intensely competitive. Our competitors include the major search engines as well as online directories and city guides. Non-paid search engines are beginning to offer paid-search services, and we believe that additional companies will enter into the local search advertising market. We believe that the principal competitive factors in our market are network size, revenue sharing agreements, services, convenience, accessibility, customer service, quality of search tools, quality of editorial review and reliability and speed of fulfillment of search results and ad listings across the Internet infrastructure. We also compete with other online advertising services as well as traditional offline media such as television, radio and print, for a share of businesses’ total advertising budgets. Nearly all of our competitors have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than we do. Our competitors may secure more favorable revenue sharing agreements with network distributors, devote greater resources to marketing and promotional campaigns, adopt more aggressive growth strategies and devote substantially more resources to website and systems development than we do. The search industry has experienced consolidation, including the acquisitions of companies offering local paid-search services. Industry consolidation may result in larger, more established and well-financed competitors with a greater focus on local search services. If this trend continues, we may not be able to compete in the local search market and our financial results may suffer. 4 Sources and Availability of Raw Materials and Names of Principal Suppliers The only supplier of services to the Company is their internet service provider and the principal provider is MTS Advanced Ltd.However, the Company also uses Shaw Business Services. Dependence on One or a Few Major Customers We have a diverse client base, and are not reliant on any one/few major customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We do not have any royalty agreements or labor contracts. Need for Any Government Approval of Principal Products or Services We do not require any specific governmental approval in order to conduct our business. Effect of Existing or Probably Government Regulations on our Business We do not anticipate government regulations specific to our business. Research and Development Activities and Costs We believe in the importance of continuous research and development, as new product design and development is more often than not a crucial factor in the survival of any company.In an industry that is changing rapidly, we must continually revise the design and range of products. This is necessary due to continuous technology change and development as well as other competitors and the changing preference of customers. We bear the costs of R&D as part of our overhead. Costs and Effects of Compliance with Environmental Law We are not required to comply with any environmental laws that are particular to our business operations.We are subject to typical monitoring and investigation protocols applicable to all businesses. Employees Fresh currently has 3 executive personnel and 3 commissioned sales people. An additional 30 individuals are responsible for IT, website design and development, programming and social media.Part time or third party services are engaged as required on a contract basis. Additional information You may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may also find all of the reports or registration statements that we have previously filed electronically with the SEC at its Internet site at www.sec.gov. Please call the SEC at 1-202-551-8090 for further information on this or other Public Reference Rooms. Our SEC reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-0219. ITEM 1A.RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. 5 ITEM 2. PROPERTIES Fresh Traffic Group Inc. has no properties and at this time has no agreements to acquire any properties. The Company currently operates from executive office space in Winnipeg, Manitoba, Canada for which they pay a rental of $6,423.56(CDN) per month. We believe that the foregoing arrangements are sufficient for our current operational needs. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Form 10-K. ITEM 4. REMOVED AND RESERVED 6 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is currently quoted on the Over-the-Counter Bulletin Board (OTC/BB) under the trading symbol “FRTG” and received approval for quotation on July 15, 2009.Following is a report of high and low bid pricing from August 13, 2009 when the first bid was entered on the Company’s stock. Quarter High ($) Low ($) 4th Quarter ended 8/31/2010 3rd Quarter ended 5/31/2010 2nd Quarter ended 2/28/2010 1st Quarter ended 11/30/2009 4th Quarter ended 8/31/2009 3rd Quarter ended 5/31/2009 N/A N/A 2nd Quarter ended 2/28/2009 N/A N/A 1st Quarter ended 11/30/2008 N/A N/A The above information was provided by Pink Sheets.The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders As of December 10, 2010, there were 45 record holders of the Company’s common stock. Dividends We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales of Unregistered Securities: There were no unregistered securities to report which were sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. ITEM 6.SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. 7 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This current report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Summary The Company continues to pursue its primary goals of providing internet marketing and business solutions for a variety of international customers. Liquidity & Capital Resources At August 31, 2010, we had total current assets of $4,830, as compared to $115,983 at August 31, 2009.Our current liabilities are $58,907, as compared to $12,838 at August 31, 2009.Throughout the fiscal year, we utilized $113,189 in cash for operating activities, as compared to $12,134 in the prior fiscal year.Our working capital shortfall as of August 31, 2010 is approximately $54,000, attributable primarily to accounts payable and accrued liabilities increasing from $12,838 to $58,577 in 2010. Subsequent to the year end, on October 26, 2010, the Company completed the acquisition of Fresh Traffic Group Corp., as indicated in Note 7 to the financial statements and the accompanying unaudited pro forma consolidated balance sheets and statements of operations, which are to form a basis of operations in the forthcoming fiscal year.On this basis, the Company is expected to be self-sustaining based on the anticipated revenue from operations, and a reduction in overhead based on the consolidation of operations.Largely as a result of a debt settlement to a related party as part of the acquisition, the Company’s pro forma consolidated working capital shortfall decreased to approximately $14,000. Results of Operations During the fiscal year ending August 31, 2010 the Company had minimal revenues ($136) from sales and experienced a net loss for the period of $157,222, as compared to no revenues and a net loss of $28,167 in the fiscal year ending August 31, 2009.The increase in the amount of the loss was largely attributable to an increase in consulting fees from $3,564 in 2009 to $105,554 in 2010. The amount spent on general and administration expenses in the fiscal year ending August 31, 2010 increased to $16,075 compared to $4,231 in 2009. The Company had been unable to generate any revenues, that there are no agreements in place to provide the financial support to fund such operations, and no agreements with any possible clients to provide future revenue. 8 As noted above, and per Note 7 to the financial statements, the Company anticipates generating sufficient revenue from the operations of Fresh Traffic Group Corp. to meet operating and overhead requirements.Should additional growth and expansion be undertaken, then additional financing may be required, which amounts and sources have not yet been determined. Note that the pro forma information is for informational purpose only and is not intended to be indicative of the actual results that would have been reported had the transaction occurred on the dates indicated, nor does the information represent a forecast of the financial condition or results of operation of the Company for any future period. Off-balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a smaller reporting company and is not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA All financial information required by this Item is attached hereto below beginning on page F-1. 9 FRESH TRAFFIC GROUP, INC. (FORMERLY: ESTATE COFFEE HOLDINGS CORP.) (A Development Stage Company) REPORT AND FINANCIAL STATEMENTS August 31, 2010 (Stated in US Dollars) Page Audited Financial Statements F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements ofChanges in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Audited Consolidated Financial Statements F-7 to F-15 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Fresh Traffic Group Inc. (formerly Estate Coffee Holdings Corp.) Winnipeg, MB, Canada We have audited the accompanying consolidated balance sheets of Fresh Traffic Group Inc., (formerly Estate Coffee Holdings Corp.) (the Company) and subsidiary as of August 31, 2010 and 2009, and the related consolidated statements of operations, changes instockholders’ equity (deficit), and cash flows for the years then ended, and for the period from inception on March 19, 2007 to August 31, 2010 These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Fresh Traffic Group Inc. (formerly Estate Coffee Holdings Corp.) and subsidiary as of August 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, and for the period from inception on March 19, 2007 to August 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company is in the development stage, has no established source of revenue, and is dependent on its ability to raise capital from stockholders or other sources to sustain operations. These factors, along with other matters as set forth in Note 1, raise substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah December 10, 2010 F-2 FRESH TRAFFIC GROUP, INC. (FORMERLY: ESTATE COFFEE HOLDINGS CORP.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) Assets August 31, August 31, Current Cash $ $ GST Receivable Inventory - Total assets $ $ Liabilities Current Accounts payable – related party $ $
